Gileillan, C. J.
Gen. St. 1878, c. 66, § 273, reads: “The judgment shall be entered in the judgment-book, and specify clearly the relief granted or other determination of the action.” By section 275 the clerk is required, “immediately after entering the judgment,” to attach and file, as the judgment-roll, certain papers, among them a copy of the judgment. Section 277 provides for docketing the judgment “on filing the judgment-roll.” These acts follow in regular sequence: First, the entry of the judgment; second, the making up and filing the judgment-roll; third, the docketing. To support either a judgment-roll or docketing, there must be a judgment entered. As this court said in Williams v. McGrade, 13 Minn. 39, (46:) “If a copy of the judgment constitutes a part of the judgment-roll, the original must exist.” There can be no judgment capable of being docketed or enforced in any manner till it is entered in the judgment-book.. Until that is done, it does not matter that the party is entitled to judgment, either by default of defendant, or upon a decision or direction of the court. It has frequently been decided that an order or direction for judgment by the court, or by a referee, is not a judgment, so that an appeal can be taken from it. That to constitute a judgment it must be entered in the judgment-book, as the statute directs, has always been held by this court. Brown v. Hathaway, 10 Minn. 238, (303;) Williams v. McGrade, 13 Minn. 39, (46;) Washburn v. Sharpe, 15 Minn. 43, (63;) Hodgins v. Heaney, Id. 142, (185;) Thompson v. Bickford, 19 Minn. 1, (17;) Hunter v. Cleveland Stove Co., 31 Minn. 505, (18 N. W. Rep. 645.)
The filing of the roll and docketing in this case, there being no judgment to authorize them, were of no avail. The omission of the clerk to enter the judgment before performing those acts was apparently a gross violation of official duty.
Whether the court, with the proper parties before it, and upon a proper showing, might direct the clerk to enter the judgment nunc pro tunc, we need not consider. Certainly the clerk cannot lawfully do it without such order. But although the unauthorized act of the clerk in entering judgment as of the date of the docketing would put an apparent cloud upon plaintiffs title, yet, as the granting a tern-*535porary injunction rests in the sound legal discretion of the court, the refusal to grant it was not necessarily error. The plaintiff does not lose any right by the refusal. If the judgment be entered nunc pro tunc, he has his remedy against the party claiming under it, and in the prosecution of that remedy both of the parties interested would be before the court, instead of there being but one of them, as is the ease here. To refuse the temporary injunction when such a ground for it exists, is not beyond a sound legal discretion.
Order affirmed.